DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference # 39a & 39b are missing in all the figures but is mentioned in paragraph 0022 and are claimed subject matter.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Claim Objections
Claims 8 & 14 are objected to because of the following informalities:  there are apparent typos in claims 8 & 14.  Regarding claims 8 & 14, lines 2, respectively, there are commas missing  --.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 5, lines 1-2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For compact prosecution, the Examiner is interpreting “substantially aligned” in claim 5, lines 1-2, as -- aligned --.  
The term “substantially” in claim 7, line 6, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For compact prosecution, the Examiner is interpreting “substantially in alignment” in claim 7, line 6, as -- in alignment --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, 9, 15, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al. (Pub No. US 2019/0118932 A1) in view of Grubb et al. (Pub No. US 2019/0168872 A1).     
Regarding claim 1
	Princen teaches a flap actuation mechanism (See paragraphs 0017, 0049-0050, 0058, & figures 7-10)  comprising: a carrier beam (See paragraphs 0058, 0063-0065, & figures 7-10, ref # 191 & 193) on which a flap (See paragraphs 0017, 0049-0050, 0058, & figures 1 & 2, ref # 118, 120, 121, & 140) is mounted, the carrier beam (See paragraphs 0058, 0063-0065, & figures 7-10, ref # 191 & 193) rotatably mounted at a fixed rotational axis, (See paragraphs 0063-0065 & figures 7-10, ref # 196) the carrier beam (See paragraphs 0058, 0063-0065, & figures 7-10, ref # 191 & 193) having a pair of flanges (See paragraphs 0063-0065 & figures 7-10, ref # 192) each flange having an aperture, (See figures 7-10, ref # 198) and a channel (See figure 8, ref # 192, between sides of 192) extending aft from the pair of flanges; (See paragraphs 0063-0065 & figures 7-10, ref # 192) a fuse pin (See paragraphs 0063-0065 & figures 7-10, ref # 198) received through the aperture (See paragraphs 0063-0065 & figures 7-10, ref # 198) in each flange; (See paragraphs 0063-0065 & figures 7-10, ref # 192) and, a coupler link (See paragraphs 0063-0065 & figures 7-10, ref # 190) attached to an actuator (See paragraphs 0063-0065 & figures 7-10, ref # 194) at a first end (See figures 7-10, ref # 194) and pivotally engaged to the carrier beam (See figures 7-10, ref # 191) by the fuse pin, (See figures 7-10, ref # 198) wherein extension of the coupler link (See figures 7-10, ref # 190) by the actuator (See figures 7-10, ref # 190 & 194) rotates the carrier beam (See figures 7-10, ref # 191 & 193) from a stowed position to a deployed position.  (See paragraphs 0063-0065)  

	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have similar flap actuation mechanism for the different flaps, including wing flaps, so as to move the flaps of the aircraft for aerodynamic control of the aircraft.  
	Princen is silent about responsive to a moment induced on the flap and carrier beam by a ground contact load, the fuse pin is frangible to shear releasing the coupler link to translate into the channel the fuse pin being a shear pin.  
	However, Grubb teaches shear pins used at various locations of an aircraft.  (See paragraphs 0060 & 0066)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a fuse pin that is frangible to shear releasing the coupler link as taught by Grubb in the aircraft of Princen, so as to protect the other parts of the system from extreme loads.  (This is the purpose of shear pins)  

Regarding claim 2
	Princen teaches wherein the carrier beam (See paragraphs 0058, 0063-0065, & figures 7-10, ref # 191 & 193) is rotatably attached at a lower vertex with an axle (See figures 7-10, ref # 196) to a trailing clevis on a flap support (See figures 7-10, ref # 188) extending from a wing, (See paragraphs 0017, 0049-0050, 0058, & figures 1 & 2, ref # 104) the axle providing the fixed rotational axis (See paragraph 0065) for rotation of the flap (See paragraphs 0017, 0049-0050, 
	While Princen mostly teaches the flap actuation mechanism for the flap/elevon on the upper door portion in the back of the aircraft, Princen also teaches flaps also at the back of the aircraft and also on the wings.  (See paragraphs 0017, 0049-0050, & 0058)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have similar flap actuation mechanism for the different flaps, including wing flaps, so as to move the flaps of the aircraft for aerodynamic control of the aircraft.  

Regarding claim 3
	Princen teaches wherein the pair of flanges (See paragraphs 0063-0065 & figures 7-10, ref # 192) comprise an inboard flange (See figures 7-10, ref # 192) and an outboard flange (See figures 7-10, ref # 192) with aligned apertures (See figures 7-10, ref # 198) forming a carrier clevis pivotally engaging a trailing end of the coupler link (See figures 7-10, ref # 190) with the fuse pin.  (See paragraphs 0063-0065 & figures 7-10, ref # 198)  

Regarding claim 5
	Princen teaches wherein the channel (See figure 8, ref # 192, between the sides of 192) is substantially aligned with the coupler link (See figures 7-10, ref # 190) in the stowed position.  (See paragraphs 0063-0065)  

Regarding claim 9


	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have similar flap actuation mechanism for the different flaps, including wing flaps, so as to move the flaps of the aircraft for aerodynamic control of the aircraft.  
	Princen is silent about the fuse pin is frangible to shear releasing the coupler link to translate into the channel responsive to a moment induced on the flap and carrier beam by a ground contact load.  
	However, Grubb teaches shear pins used at various locations of an aircraft.  (See paragraphs 0060 & 0066)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a fuse pin that is frangible to shear releasing the coupler link as taught by Grubb in the aircraft of Princen, so as to protect the other parts of the system from extreme loads.  (This is the purpose of shear pins)  

Regarding claims 15 & 17
	The operation of the apparatus of claims 1 & 2 meets the limitation of the method of claims 15 & 17.  

Claims 8 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princen et al. (Pub No. US 2019/0118932 A1) in view of Grubb et al. (Pub No. US 2019/0168872 A1) as s 1 & 9 above, and further in view of Hehmann et al. (US Patent No. 6,544,357 B1).  
Regarding claims 8 & 14
	A modified Princen is silent about wherein the carrier beam is a multilayer structure with the channel forged, machined, molded, or cast into a central layer.  
	However, Hehmann teaches casting or forging various aircraft parts.  (See column 212, line 17 – column 213, line 34)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a carrier beam that is a multilayer structure with the channel forged, machined, molded, or cast into a central layer as taught by Hehmann in the modified aircraft of Princen, since forged, machined, molded, and cast are well-known processes to produce aircraft parts.  

Allowable Subject Matter
Claims 4, 6, 7, 10-13, 16, & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, 112 issues need resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, 
The prior art does not disclose or suggest the claimed “wherein the pair of flanges comprise an inboard bulbed flange and an outboard bulbed flange extending from a forward surface on the carrier beam, the inboard and outboard bulbed flanges providing clearance of 
Regarding claim 6, 
The prior art does not disclose or suggest the claimed “wherein the channel diverges from a forward end to an aft end with an upper surface and a lower surface of the channel adapted to deflect the coupler link for continuing translation through the channel” in combination with the remaining claim elements as set forth in claim 6.  
Regarding claim 7, 
The prior art does not disclose or suggest the claimed “wherein the carrier beam comprises an inboard plate joined to an outboard plate with a carrier clevis formed by an inboard bulbed flange and an outboard bulbed flange extending from a forward surface of the joined inboard plate and outboard plate” in combination with the remaining claim elements as set forth in claim 7.  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “wherein the actuator has a drive arm pivotally attached to a leading end of the coupler link whereby rotation of the actuator rotates the drive arm to extend the coupler link” in combination with the remaining claim elements as set forth in claim 10.  
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “wherein the carrier beam comprises an inboard plate joined to an outboard plate with the carrier clevis formed -10-by an 
Regarding claim 13, 
The prior art does not disclose or suggest the claimed “wherein the flap support comprises an inboard rib and an outboard rib, the actuator supported between the inboard rib and the outboard rib and the inboard rib and the outboard rib forming the trailing clevis” in combination with the remaining claim elements as set forth in claim 13.  
Regarding claim 16, 
The prior art does not disclose or suggest the claimed “wherein the step of attaching the coupler link comprises; pivotally attaching the coupler link at a forward end to a drive arm; and the step of extending the coupler link comprises: rotating the drive arm with the actuator to extend the coupler link” in combination with the remaining claim elements as set forth in claim 16.  
Regarding claim 18, 
The prior art does not disclose or suggest the claimed “wherein the step of translating the coupler link further comprises: rotating the carrier beam from the deployed to the stowed position after shearing the fuse pin; and, pivoting the coupler link about a pivot pin at a forward end” in combination with the remaining claim elements as set forth in claim 18.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Bowers et al. (Pub No. US 2020/0047874 A1) discloses an aircraft, a method, a flam actuation mechanism, a carrier beam, a fixed rotational axis, a coupler link with flanges and apertures, an actuator, a drive arm pivotally attached to a leading end of the coupler link whereby rotation of the actuator rotates the drive arm to extend the coupler link, and a fuse pin.  The reference Williams et al. (US Patent No. 6,116,539) discloses machining aircraft wing parts.  The reference Barr et al. (US Patent No. 7,753,313 B1) discloses molded aircraft wing parts.  The reference Entelmann et al. (Pub No. US 2001/0004096 A1) discloses casting aircraft wing parts.  The references Tsai et al. (Pub No. US 2021/0086904 A1), (Pub No. US 2021/0114714 A1), & Tsai et al. (Pub No. US 2021/0061442 A1) each disclose an aircraft, a method, a flap actuation mechanism, a carrier beam, a fixed rotational axis, a pair of flanges, apertures, a fuse pin, a coupler link, an actuator, actuation from a stowed to a deployed position.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647